IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 15, 2009
                               No. 08-60426
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

SELVIN GERARDO RIVERA-BARRERA

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A99 538 185


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Selvin Gerardo Rivera-Barrera, a native and citizen of Guatemala,
petitions for review of an order of the Board of Immigration Appeals (BIA)
affirming the immigration judge’s (IJ) decision denying his application for
asylum and withholding of removal.      Rivera-Barrera avers that he will be
persecuted on account of his membership in social group consisting of young
Guatemalan males targeted by gangs for recruitment.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60426



      We review the BIA’s determination that an alien is not entitled to asylum
or withholding of removal for substantial evidence and will not reverse the BIA’s
decision unless the evidence compels a contrary conclusion. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). To obtain asylum, an applicant must
demonstrate “persecution or a well-founded fear of persecution” on the basis of
race, religion, nationality, membership in a particular social group, or political
opinion. Efe v. Ashcroft, 293 F.3d 899, 904 (5th Cir. 2002) (quoting 8 U.S.C.
§ 1101(a)(42)(A) (2000)). The standard for obtaining withholding of removal is
even higher, requiring a showing that it is more likely than not that the
applicant’s life or freedom would be threatened by persecution on one of those
grounds. Id. at 906.
      The BIA did not err in determining that Rivera-Barrera failed to
demonstrate that he was a member of a particular social group entitled to
protection. His contention that as a young Guatemalan male, he is a member
of a social group targeted by gangs for recruitment is overly broad and does not
establish a meaningful basis for distinguishing him from other people. See
Perez-Molina v. Gonzales, 193 F. App’x 313, 314 (5th Cir. 2006); Sanchez-Trujillo
v. INS, 801 F.2d 1571, 1576-77 (9th Cir. 1986). Accordingly, there is substantial
evidence to support the BIA’s denial of asylum and withholding of removal. See
Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.2005)
      The petition for review is DENIED.




                                        2